DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-22, 25-27, 41, 45-57 have been presented for examination based on the amendment filed on 9/27/2021.
Claims 1-20, 23-24, 28-40, 42-44 are cancelled.
Claims 45-57 are new.
Claim 21-22, 25-27, 41 and 45-46 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-22, 25-27, 41 and 45-46 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 47-57 are newly rejected under 35 U.S.C. 101
Claim(s) 21-22, 25-27, 29-39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Drees et al. U.S. Patent Publication No. 2012/0022700, hereafter Drees, in view of Dannecker, Lars, et al. "Forcasting evolving time series of energy demand and supply." East European Conference on Advances in Databases and Information Systems. Springer, Berlin, Heidelberg, 2011, hereafter Dannecker.
Claim(s) 45-57 are newly rejected under 35 U.S.C. 103 as being unpatentable over Dannecker, in view of Drees.
This action is made Non-Final.

Priority

Acknowledgment is made of applicant's claim for priority. This application is a continuation of 14/170,354 filed 01/31/2014 now issued patent 9977847. 14/170,354 has priority to provisional application 61/895,347 filed 10/24/2013 as well as provisional application 61/895,346 also filed 10/24/2013.
Double Patenting
Acknowledgment is made of applicant's approved terminal disclaimer to US Patent No. 9977847.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.:
It does not appear that the measurements or forecasts directly propagated from lower level entities to a next level entity in the naive approach of Dannecker are energy forecast model parameter values. In addition, Dannecker does not disclose aggregating energy forecast model parameter values and determining a plurality of global energy forecast model parameters for a global forecast model instance from the aggregated energy forecast model parameter values in the naive approach. For these reasons, Applicant believes that Dannecker’s naive approach does not overcome the above-mentioned deficiencies in Dress.

Dannecker discloses an alternative approach where each entity calculates its own forecast model based on its own measurement and where the forecast models between the different levels are synchronized (Dannecker, 3:4). In this alternative approach, an entity adapts its forecast model and sends a notification to the responsible next level entity with a description of the model adaption. For example, the description can be transmitted as change vectors containing the old and new forecast model parameters. The next level entity collects the notifications until a critical mass with sufficient impact on its own forecast model is reached. Afterwards, an adaptation of the forecast model on the next level is performed using the change vectors of the lower level entities as input for the optimization. (Dannecker, 4:3).

It does not appear that this alternative approach in Dannecker involves aggregation of energy forecast model parameter values from a plurality of lower level entities and determination of a plurality of global energy forecast model parameters for a global energy forecast model instance from the aggregated forecast model parameter values. Instead, Dannecker appears to use an optimization technique to determine the adaptation of the forecast model at the higher level entity. The optimization technique is understood to look at different combinations of model parameters but is not stated to involve any aggregation of parameters from lower level nodes. To the extent that Dannecker mentions “aggregating,” it is with respect to consumption and production data from lower level nodes, not model parameters, as indicated at page 8 of Dannecker, which states “This is reasoned by the fact…

(Response 1) Contrary to allegation above, rejection is updated to use the Dannecker’s Section 2 and 3 which does use aggregation (disclosed as synchronization of forecasting parameters between the entity (e.g. like smart meter) 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission module…”, “a usage module …”, “a model evaluation engine …”, and “an adaptation module…” in claim 21; “an initialization module…” in claim 22, and their invocation in claim 25 and 26. Also in claim 45, such limitation(s) are: “a transmission module…”, “a usage module …”, “a model evaluation engine …”, and “an adaptation module…” in claim 45; “an initialization module…” in claim 46. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-22, 25-27, 41 and 45-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Apparatus claim 21 limitations “a transmission module…”, “a usage module …”, “a model evaluation engine …”, and “an adaptation module…” invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function, as in the claim for the modules/engine. In particular, the specification ¶ [0047]-[0051] discloses various instances of module or engine. There is no disclosure of any particular structure/material, either explicitly or inherently, to perform the functions of the module(s) or engine. The terms “module” themselves are not adequate structure for performing the respective claimed functions. Exemplarily, a transmission module may use a communication connection to send forecast information, however is itself would require more 1. Similarly, Usage module2 would require more hardware/structure/material to record the information from the smart meter.
    PNG
    media_image1.png
    556
    794
    media_image1.png
    Greyscale

Subsequent dependent claim 22, to claim 21, disclose “an initialization module…”, which also appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Specification [0050] discloses initialization module, however the disclosure does not disclose a specific structure that performs the claimed function.
Subsequent dependent claims 25-26, to claim 21, disclose instances of module and engine, which also appears to perpetuate interpretation 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph without further disclosing a specific structure that performs the claimed function in the claim or the specification.
System Claim 45 limitations “a transmission module…”, “a usage module …”, “a model evaluation engine …”, and “an adaptation module…” invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim for the modules/engine. Particularly, specification  ¶ [0047]-[0051] discloses various instances of module or engine, however neither of the them disclose a specific structure/material that performs the claimed function, as shown in above citation.
System claim 45 also discloses the limitation:
45. (New) An energy smart meter system, the system comprising: 

a higher level node in an energy system hierarchy, the higher level node configured to aggregate 
MEANS								PLUS	    FUNCTION	
energy forecast model parameter values and determine a plurality of global energy forecast model parameters for a global energy forecast model instance from the aggregated energy forecast model parameter values; …

which also invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the higher level node. Particularly, specification ¶ [0034], [0038], [0044], [0054]-[0059] discusses higher level node/entities/means, however neither of the them disclose a specific structure/material that performs the claimed function of the higher level node, as shown below. 
    PNG
    media_image2.png
    778
    914
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    295
    910
    media_image3.png
    Greyscale

Specification [0019] discloses higher level (entities = nodes?) could be balancing companies. It is unclear if they represent a structure or a person. So tentatively this rejection is also made if higher level entities are nodes and they represent a structure. 
Subsequent dependent claim 46, to claim 45, disclose “an initialization module…”, which also appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Specification [0050] discloses initialization module, however the disclosure does not disclose a specific structure that performs the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 25-27, 41 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “higher level node…”(claim 45 only), “a transmission module…”, “a usage module …”, “a model evaluation engine …”, and “an adaptation module…” in the apparatus claim 21 & system claim 45 and “an initialization module…” 
Claims 47-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically claims 47 recites:
Claim 47: 
“…adjusting a level of energy production based at least in part on the global energy forecast instance.”

The specification does not have written description support for adjusting limitation showing any method steps to that would connect how determining, by the higher-level node, a plurality of global energy forecast model parameters for a global energy forecast instance from the aggregated energy forecast model parameter values” leads to adjusting a level of energy production. Claims 48-57 do not cure this deficiency and are rejected with same rationale.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 47-57:
Step 1: the claim is drawn to a method, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 47 limitations recite (bolded for abstract idea identification): 
Claims
Analysis under Step 2A Prong 1
47. (New) A method performed in an energy system hierarchy, the method comprising: 

receiving, at a higher level node in the energy system hierarchy, a plurality of energy forecast model parameter values from a plurality of energy smart meters; 

aggregating, by the higher level node, the energy forecast model parameter values from the plurality of energy smart meters;





determining, by the higher level node, a plurality of global energy forecast model parameters for a global energy forecast instance from the aggregated energy forecast model parameter values; and 


adjusting a level of energy production based at least in part on the global energy forecast instance.



Evaluated under Step 2A Prong 2.




Abstract Idea: Step may be considered as Mental processes of observations of parameter values and evaluations/judgments (aggregating).
Abstract Idea: Step may also be considered Mathematical concept of aggregating data as disclosed on specification ¶ [0025]3.

Abstract Idea: Step may be considered Mental process of evaluation to deteremine a global energy forecast model parameters in most generic manner. See specification ¶[0053].



Evaluated under Step 2B.


Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of a higher level node. The higher level node may be business entity4 whose form is unknown (structure/person/system etc). In broadest term, higher level node may also be person acting on the information, thereby actions performed may be an abstract idea. The mathematical concepts disclosed may also be performed in the mind or with the aid of pencil and paper as seen in specification [0025]. 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of: 
(a) receiving, …, a plurality of energy forecast model parameter values from a plurality of energy smart meters;
This step amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. These additional elements do not integrate the abstract 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble “A method performed in an energy system hierarchy…” and steps “adjusting a level of energy production based at least in part on the global energy forecast instance” amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to predict global energy forecast parameters, but it does not indicate how adjust energy production based on the forecast/algorithm.  Therefore claim 47 is considered to be patent ineligible.
Claims 48-57 recite:
48. (New) The method of claim 47, wherein aggregating, by the higher level node, the energy forecast model parameters from the plurality of energy smart meters comprises separately aggregating the energy forecast model parameter values corresponding to each of the global energy forecast model parameters and combining the separate aggregations.  
49. (New) The method of claim 47, wherein aggregating, by the higher level node, the energy forecast model parameter values from the plurality of energy smart meters comprises a weighted linear combination of the energy forecast model parameter values.  
50. (New) The method of claim 47, further comprising receiving one or more updated energy forecast model parameters from at least one of the plurality of energy smart meters and updating the global energy forecast model instance based on the one or more updated energy forecast model parameters.  

52. (New) The method of claim 47, further comprising generating an initial energy forecast model instance based on historical consumption data measured by the energy smart meter.  
53. (New) The method of claim 51, wherein evaluating accuracy of a current energy forecast model comprises determining a forecast error and comparing the forecast error with a forecast error threshold.  
54. (New) The method of claim 53, wherein determining the forecast error and comparing the forecast error to the forecast error threshold is performed at predetermined intervals.  
55. (New) The method of claim 53, wherein the updating is carried out if it is determined that the determined forecast error meets or exceeds the forecast error threshold.  
56. (New) The method of claim 51, wherein a parameter of the one or more energy forecast model parameters comprises a data smoothing factor.  
57. (New) The method of claim 47, further comprising, determining by the higher level node, weighting factors for the plurality of energy smart meters based on relative usage of the energy smart meters and determining, by the higher level node, the global energy forecast model parameters using the energy forecast model parameter values and the weighting factors.

Claim 48-57 generally recite further details of the algorithm to collect data/ observation (extra solution activity; See MPEP 2106.05(g)-(h)) and data evaluation/judgement/opinion (error computation, weighing factor determination; accuracy See MPEP 2106.04(a)(2) mental process) generally an attempt to link the field of use (MPEP 2106.05(h)). These types of limitations merely confine the use of the abstract idea to a particular technological environment and fails to add an inventive concept to the claims of improving either Technology or Technical Field. MPEP 2106.05(a),(g) & (h). 
Examiner’s Note
Claims 21-22, 25-27, 41, 45-46 are not rejected under 35 USC 101 as the modules/engine are interpreted under 35 USC 112(f) and they are given patentable weight in regards to latter.
If at the later time applicant intends to not invoke 35 USC 112(f) for the module(s)/engine/node, then the rejection under 35 USC 101 would also be applicable to these set of claims where the computer (& its components) are generically recited to perform the instructions/abstract idea. See MPEP 2106.04(a)(2) III C-D.
----- This page is left blank after this line -----





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 21-22, 25-27, 29-39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Drees et al. U.S. Patent Publication No. 2012/0022700, hereafter Drees, in view of Dannecker, Lars, et al. "Forcasting evolving time series of energy demand and supply." East European Conference on Advances in Databases and Information Systems. Springer, Berlin, Heidelberg, 2011, hereafter Dannecker.
Regarding Claim 21
Drees teaches an energy smart meter configured to be used in an energy system hierarchy, the energy smart meter comprising:
a communication connection; (Drees. [0036] & Fig. 1B)
a processor (Drees. [0037] & Fig. 1B); and 
one or more computer-readable storage media storing computer-executable modules that, when executed by the processor, cause the energy smart meter to communicate within an energy system hierarchy, the modules comprising: (Drees. [0037] & Fig. 1B)
a transmission module that, by the communication connection, communicates energy forecast model data to the at least one higher level node in the energy system hierarchy, (Drees. “[0096] …The smart building manager 106 shown in the Figures may be configured to support multi-campus or multi-building energy management services.  Each of a plurality of campuses can include a smart building manager configured to manage the building, IT, and energy resources of each campus….”), wherein the energy forecast model data comprises values for a plurality of parameters of an energy forecast model instance used by the energy smart meter to provide a forecast and applied to values measured by the energy smart meter (Drees: [0076]"... The smart building manager 106 or the DR layer 112 may plan these activities or proactively begin load shedding based on grid services capacity forecasting conducted by a source on the smart grid or by a local algorithm (e.g., an algorithm of the demand response layer)...." shows the forecasting is done on the smart meter (demand response - DR Layer 112); Forecasting on smart building manager 106 (smart meter) generally in [0074]-[0076]).
a usage module that records energy usage measurements by one or more energy consumers or energy prosumers in communication with, and monitored by, the smart meter; (Drees. "...[0074]… The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting…” )
a model evaluation engine that assesses accuracy of a current energy forecast model instance using at least some of the energy usage measurements; and (Drees. [0108]… "[0108]...If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist...")
an adaptation module that determines an updated forecast model instance having increased accuracy and replaces the current energy forecast model instance with the updated forecast model instance. (Drees. [0108]… "...If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist...")
Drees does not explicitly recite wherein the at least one higher level node is configured to aggregate energy forecast model parameter values from a plurality of energy smart meters and determine a plurality of global energy forecast model parameters for a global energy forecast model instance from the aggregated energy forecast model parameter values.
Dannecker recites wherein the at least one higher level node is configured to aggregate energy forecast model parameter values (Dannecker: Section 2.2 "... The goals of the model synchronization approach is to ensure the consistency of the forecasting results between the levels of the hierarchy, e.g., the aggregation of individual lower level forecasts should almost provide the same result as the forecast on the upper level...."; See Fig.1 showing aggregation, where privacy restrictions do
not apply, because no measurements or predictions are transmitted, only forecasting information is synchronized as shown in Section 2.1; Also see Section 3.1 with alpha, beta and gamma parameters) from a plurality of energy smart meters (Dannecker: Section 2.1 "... Each entity (S) calculates its own forecasting (F - forecast model) based on its own measurements...." Entity here is the smart meter, Section 2.2 and 3.2 for local forecasting/model evaluation; Smart meter taught by Drees) and determine a plurality of global energy forecast model parameters for a global energy forecast model instance from the aggregated energy forecast model parameter values (Dannecker: Section 2.2 "... 2. A notification is sent to the responsible entity on the next level that includes a description of the model adaptation. The descriptions are transmitted as change vectors [Examiner emphasizes that generally a vector represents a plurality of values, or in this case parameters of forecast as lower layer sends them to next level], containing the old and new forecast model parameters....3. The next level entity collects the notifications until a critical mass with sufficient impact on its own forecast model is reached. " Collection or aggregation by next level of these vector (plurality of parameters) coming from each lower level would also yield a vector; Also see Section 3.1 & Fig.2 with alpha, beta and gamma parameters at the local level (smart meter level), which are aggregated section 3.3  Fig.3 at the global (next level)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the energy forecast model hierarchy of Drees with the global energy forecasting of Dannecker in order to allow “existing forecasting models to work with evolving time series in the context of real-time energy balancing.” (Dannecker, middle of page 2)
Regarding Claim 22
Drees discloses, the energy smart meter of claim 21, wherein the modules further comprise an initialization module that estimates an initial forecast model instance based on historical consumption data for the smart meter. (Drees. “[0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space 
Regarding Claim 25
Drees discloses, the energy smart meter of claim 21, wherein the model evaluation engine asseses the accuracy of the current energy forecast model instance by determining a forecast error and comparing the forecast error to a forecast error threshold (Drees. “[0114] Automated fault detection module 412 is yet further shown to include threshold parameter evaluator 526.  Threshold parameter evaluator 526 can use the one or more threshold parameters from training component 522 to determine if new performance values are statistically significant.  For example, threshold parameter evaluator 526 may compare a new EWMA from EWMA generator 520 to a trained threshold parameter to determine if the new EWMA is statistically significant, i.e. the new EWMA falls outside of the predicted behavior.  If a new performance value is statistically significant, threshold parameter evaluator 526 may notify automated diagnostics module 414, manual diagnostics module 416, and/or GUI services that a possible fault condition exists.”) and the adaptation module determines the updated forecast model instance when the determined forecast error meets or exceeds the forecast error threshold. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”).
Regarding Claim 26
Drees discloses, the energy smart meter of claim 25, wherein the energy forecast model data communicated by the transmission module comprises one or more parameter values for the updated energy forecast model instance. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”).
Regarding Claim 27
Drees discloses, the energy smart meter of claim 25, wherein the updated energy forecast model instance comprises a same forecast model type as the current energy forecast model instance but a different value for at least one parameter. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)
Regarding Claim 41
Drees discloses, the energy smart meter of claim 21, wherein a parameter of the one or more parameters of the energy forecast model instance comprises a data smoothing factor. (Drees. [101] “…Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”).

Claim(s) 45-57 are rejected under 35 U.S.C. 103 as being unpatentable over Dannecker, Lars, et al. "Forcasting evolving time series of energy demand and supply." East European Conference on Advances in Databases and Information Systems. Springer, Berlin, Heidelberg, 2011, hereafter Dannecker, in view of Drees et al. U.S. Patent Publication No. 2012/0022700, hereafter Drees.
Regarding Claim 45
Dannecker teaches an energy smart meter system (Dannecker: Fig.1 & 3 Section 2.1, 2.2 and 3.3)  , the system comprising: a higher level node in an energy system hierarchy (Dannecker: Fig.1 Showing higher level node S1) , the higher level node configured to aggregate energy forecast model parameter values and determine a plurality of global energy forecast model parameters for a global energy forecast model instance from the aggregated energy forecast model parameter values (Dannecker: Section 3.1 & Fig.2 with alpha, beta and gamma parameters at the local level (smart meter level), which are aggregated section 3.3  Fig.3 at the global (next level)); and a plurality of energy smart meters communicatively coupled to the higher level node (Dannecker: See Fig.1 where the entity S11, S12 and S13 are mapped to local entity (smart meter)).
Dannecker does not explicitly teach details of the energy smart meters as claimed.
 	Drees teaches each of the energy smart meters comprising: a communication connection (Drees. [0036] & Fig. 1B); a processor (Drees. [0037] & Fig. 1B); and one or more computer-readable storage media storing computer-executable modules that, when executed by the processor, cause the respective energy smart meter to communicate within the energy system hierarchy (Drees. [0037] & Fig. 1B), the modules comprising: a transmission module that communicates energy forecast model data to the higher level node via the communication connection (Drees. “[0096] The smart building manager 106 shown in the Figures may be configured to support multi-campus or multi-building energy management services.  Each of a plurality of campuses can include a smart building manager configured to manage the building, IT, and energy resources of each campus.”), wherein the energy forecast model data comprises values for a plurality of parameters of an energy forecast model instance used by the respective energy smart meter to provide a forecast and applied to values measured by the respective energy smart meter (Drees: [0076]"... The smart building manager 106 or the DR layer 112 may plan these activities or proactively begin load shedding based on grid services capacity forecasting conducted by a source on the smart grid or by a local algorithm (e.g., an algorithm of the demand response layer)...." shows the forecasting is done on the smart meter (demand response - DR Layer 112); Forecasting on smart building manager 106 (smart meter) generally in [0074]-[0076]); a usage module that records energy usage measurements by one or more energy consumers or energy prosumers in communication with the respective energy smart meter (Drees. "...[0074]… The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting…” ); a model evaluation engine that assesses accuracy of a current energy forecast model instance using at least some of the energy usage measurements (Drees. [0108]… "[0108]...If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist..."); and an adaptation module that determines an updated forecast model instance having increased accuracy and replaces the current energy forecast model instance with the updated forecast model instance (Drees. [0108] … "...If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist...").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the energy forecast model hierarchy and details of the entity (smart meter) of Drees with the global energy forecasting of Dannecker in order to allow “existing forecasting models to work with evolving time series in the context of real-time energy balancing.” (Dannecker, middle of page 2; Drees: [0096] also teaching multi smart meter system). Further motivation to combine would have been that Drees and Dannecker are analogous art in the field of energy forecasting at local (smart meter) and global level as the claimed invention. 
Regarding Claim 46
Drees discloses, the system of claim 45, wherein the modules further comprise an initialization module that estimates an initial forecast model instance based on historical consumption data for the respective energy smart meter (Drees. “[0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”)
Regarding Claim 47
Dannecker teaches method performed in an energy system hierarchy (Dannecker: Fig.1Section 2.1-2.2) , the method comprising: receiving, at a higher level node in the energy system hierarchy  (Dannecker: Fig.1 showing data being received in higher level node S1 from lower nodes S11-S13) , a plurality of energy forecast model parameter values  from a plurality of energy smart meters(Dannecker: Section 3.1 & Fig.2 with alpha, beta and gamma parameters at the local level (smart meter level); Smart meter as entity in Section 2.1 Fig.1 S11-S13); aggregating, by the higher level node, the energy forecast model parameter values from the plurality of energy smart meters (Dannecker: Section 2.2 "... 2. A notification is sent to the responsible entity on the next level that includes a description of the model adaptation. The descriptions are transmitted as change vectors [Examiner emphasizes that generally a vector represents a plurality of values, or in this case parameters of forecast as lower layer sends them to next level], containing the old and new forecast model parameters....3. The next level entity collects the notifications until a critical mass with sufficient impact on its own forecast model is reached. " Collection or aggregation by next level of these vector (plurality of parameters) coming from each lower level would also yield a vector; Also see Section 3.1 & Fig.2 with alpha, beta and gamma parameters at ; determining, by the higher level node, a plurality of global energy forecast model parameters for a global energy forecast instance from the aggregated energy forecast model parameter values (Dannecker: Section 3.3 Fig.3); and adjusting a level of energy production based at least in part on the global energy forecast instance  (Dannecker: Section 2.2 "... To reduce the communication efforts we assume that the impact of most single entities on the global forecasting is rather low, where the impact of an entity can be estimated by its share on the total consumption and production of its group...." Section 3 "... Real-time balancing capabilities allow market actors to constantly adapt energy consumption and production. ..." here balancing between the consumption and production is understood as adjusting).
	Dannecker discloses Smart meter technologies (Introduction), however does not explicitly teach a plurality of energy forecast model parameter values from a plurality of energy smart meters (emphasis on not teaching entities to be smart meter explicitly), instead uses the term entity for them (Dannecker Section 2, entities in Fig.1 S11-S13).
	Drees teaches entities as smart meter which communicate with the higher level node as shown in Fig.1B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the energy forecast model hierarchy and details of the entity (smart meter) of Drees with the global energy forecasting of Dannecker in order to allow “existing forecasting models to work with evolving time series in the context of real-time energy balancing.” (Dannecker, middle of page 2; Drees: [0096] also teaching multi smart meter system). Further motivation to combine would have 
Regarding Claim 48
Dannecker teaches the method of claim 47, wherein aggregating, by the higher level node, the energy forecast model parameters from the plurality of energy smart meters comprises separately aggregating the energy forecast model parameter values corresponding to each of the global energy forecast model parameters and combining the separate aggregations (Dannecker: See Fig.3 two tier system hierarchy showing combining separate aggregations) .
Regarding Claim 49
Drees teaches he method of claim 47, wherein aggregating, by the higher level node, the energy forecast model parameter values from the plurality of energy smart meters comprises a weighted linear combination of the energy forecast model parameter values (Drees. [101] “…Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”).
Regarding Claim 50
Drees teaches, the method of claim 47, further comprising receiving one or more updated energy forecast model parameters from at least one of the plurality of energy smart meters and updating the global energy forecast model instance based on the one or more updated energy forecast model parameters (Drees. [0108]… "...If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist...")
Regarding Claim 51
Dannecker and Drees both teaches the method of claim 47, further comprising: recording, by a first energy smart meter from the plurality of energy smart meters, energy use measurements by one or more energy consumers or energy prosumers in communication with the first energy smart meter (Dannecker: Section 2.1; Drees: Fig.1B [0084] "... The AM&V layer 110 can collect interval-based electric meter data and store the data within the system....") ; based at least in part on the recorded energy use measurements, evaluating accuracy of a current energy forecast model instance comprising one or more energy forecast model parameters that are applied to one or more values of the first energy smart meter (Drees. [0108]… "[0108]...If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist..."); updating at least one parameter of the one or more energy forecast model parameters based on the evaluating "...If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist..."); and transmitting the updated at least one parameter to the higher level node (Drees: Fig.1B showing transmitting [0036]-[0037]; Dannecker  Section 3.1 & Fig.2 also shows this process with adaptive updates to higher level as seen in Fig.3 Hierarchial model) .
Regarding Claim 52
Drees discloses, the method of claim 47, further comprising generating an initial energy forecast model instance based on historical consumption data measured by the energy smart meter (Drees. “[0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”).
Regarding Claim 53
Drees teaches, the method of claim 51, wherein evaluating accuracy of a current energy forecast model comprises determining a forecast error and comparing the forecast error with a forecast error threshold (Drees. “[0114] Automated fault detection module 412 is yet further shown to include threshold parameter evaluator 526.  Threshold parameter evaluator 526 can use the one or more threshold parameters from training component 522 to determine if new performance values are statistically significant.  For example, threshold parameter evaluator 526 may compare a new EWMA from EWMA generator 520 to a trained threshold parameter to determine if the new EWMA is statistically significant, i.e. the new EWMA falls outside of the predicted behavior.  If a new performance value is statistically significant, threshold parameter evaluator 526 may notify automated diagnostics module 414, manual diagnostics module 416, and/or GUI services that a possible fault condition exists.”).
Regarding Claim 54
Drees teaches, the method of claim 53, wherein determining the forecast error and comparing the forecast error to the forecast error threshold is performed at predetermined intervals (Drees: [0111] "... EWMA generator 520 may also sub-sample the building management system data to reduce the effects of autocorrelation in the data. For example, a sampling interval greater than or equal to the time constant of the process being controlled by the building equipment controller may be used....") .
Regarding Claim 55
Drees teaches, the method of claim 53, wherein the updating is carried out if it is determined that the determined forecast error meets or exceeds the forecast error threshold (Drees. ““[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.” [0114] “…Automated fault detection module 412 is yet further shown to include threshold parameter evaluator 526.  Threshold parameter evaluator 526 can use the one or more threshold parameters from training component 522 to determine if new performance values are statistically significant.  For example, threshold parameter evaluator 526 may compare a new EWMA from EWMA generator 520 to a trained threshold parameter to determine if the new EWMA is statistically significant, i.e. the new EWMA falls outside of the predicted behavior.  If a new performance value is statistically significant, threshold parameter evaluator 526 may notify automated diagnostics module 414, manual diagnostics module 416, and/or GUI services that a possible fault condition exists.”).
Regarding Claim 56
Drees teaches, the method of claim 51, wherein a parameter of the one or more energy forecast model parameters comprises a data smoothing factor (Drees. [0101] “…Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”).
Regarding Claim 57
Dannecker teaches, the method of claim 47, further comprising, determining by the higher level node, weighting factors for the plurality of energy smart meters based on relative usage of the energy smart meters and determining, by the higher level node, the global energy forecast model parameters using the energy forecast model parameter values and the weighting factors (Dannecker: Section 3.3 Pg. 309 "... To determine the starting point first, a global change vector is computed by combining the parameter change directions of the change vectors of multiple system nodes, weighting them according to the integral of consumed or produced energy. It is important to note that deviations from single entities are equalized due to the aggregation of many entities and the weighting. Subsequently, the new starting point is computed as the arithmetic mean of the old parameter combination and the global change vector....").
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, February 11, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Specification [0047]
        2 See Specification [0048]
        3 [0025] As a simplified example, consider two smart meters using a triple exponential smoothing model provide the following energy forecast model data (values for corresponding energy forecast model parameters .alpha., .beta., and .gamma.): Meter 1 (M1): .alpha.=0.5, .beta.=0.5, .gamma.=0.5; Meter 2 (M2): .alpha.=0.1, .beta.=0.9, y=0.3. A global forecast model instance can be formed through simple averaging of the corresponding parameter values (weighting and other variations are described below). Parameter values for the global forecast model instance (G) are then: .alpha..sub.G=(.alpha..sub.M1+.alpha..sub.M2)/2=(0.5+0.1)/2=0.3; .beta..sub.G=(.beta..sub.M1+.beta..sub.M2)/2=(0.5+0.9)/2=0.7; and .gamma..sub.G=(.gamma..sub.M1+.gamma..sub.M2)/2=(0.5+0.3)/2=0.4.
        4 See Specification ¶[0019] “… higher-level entities (for example, balancing companies)…”